Citation Nr: 1122856	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to a service-connected shell fragment wound to forehead disability and/or Agent Orange exposure.

 
REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  He received the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was previously before the Board in January 2010, at which time it was remanded for additional development.


FINDING OF FACT

A seizure disorder was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include exposure to Agent Orange,
 nor caused or chronically aggravated by a service-connected disability.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active service, to include due to exposure to Agent Orange, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

With respect to the issue on appeal, the agency of original jurisdiction (AOJ) issued a VCAA notice letter to the Veteran in February 2007, prior to the initial adjudication of the claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private outpatient treatment records, and a VA examination report.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination and opinion with respect to the issue on appeal was obtained in January 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are based on detailed and thorough physical examination and the examiner provided a well-supported rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and epilepsy becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Legal Analysis

The Veteran asserts that service connection is warranted for a seizure disorder.  However, after having considered the evidence, the Board finds service connection for such disability is not warranted.

A determination in this case requires competent evidence.  The Veteran is competent to report that he experienced certain events in service and experiences certain symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to a current disability, the record reflects that the Veteran has been diagnosed with, and treated for, a seizure disorder since 1980.  The record also demonstrates that the Veteran is currently service-connected for a shell fragment wound to the forehead.

In order to establish service connection on a presumptive basis, the Veteran's seizure disorder (i.e.--epilepsy) must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the Veteran's seizure disorder manifested itself to a compensable degree within one year of his separation from service.  As noted above, the Veteran indicated that his seizures first began in 1980.  Additionally, the first clinical evidence of record of a seizure disorder is in 1989.  Hence, the Board finds that evidence of record does not establish that the Veteran is entitled to service connection on a presumptive basis for his current seizure disorder.

The Veteran has asserted that his seizure disorder is related to Agent Orange exposure.  In order for a veteran to establish service connection on a presumptive basis for a disability that results from exposure to (herbicides) Agent Orange while serving in Vietnam, the disability must be one that is statutorily listed as a presumptive condition.  With respect to the Veteran's claim for service connection as a residual of exposure to Agent Orange, it is not disputed that the Veteran served in Vietnam and was, thus, exposed to Agent Orange.  However, the Board notes that the disabilities that have been positively associated with Agent Orange do not include seizure disorders.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Further, there is no competent medical evidence of record that causally links the Veteran's seizure disorder to exposure to Agent Orange in service.   Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  Therefore, in the absence of any evidence to the contrary, the Board finds that there is simply no medical evidence of record supporting a causal connection between the Veteran's exposure to herbicides during service and his current seizure disorder.

With respect to a grant of service-connection on a direct incurrence basis and/or a secondary basis, the Veteran asserts that his current seizure disorder is due to his service-connected shell fragment wound to the forehead disability.  He also contends that his seizure disorder is due to three incidents of head trauma in service, including being struck in the temple with a rifle by a drill sergeant during boot camp, hitting his head after being thrown from a tank when it hit a land mine, and hitting his head after stepping in a hole that was a booby-trap and being thrown 15 feet.  

The Veteran's service treatment records show that the Veteran did experience in-service head trauma.  However, it is significant to point out that the Veteran's contemporaneous service treatment records do not indicate that the Veteran ever complained of, or was treated for, a seizure disorder in service.  Indeed, in a June 1994 statement, the Veteran stated that he did not have any treatment for seizures while in service and as noted above, the Veteran indicated that his seizures began in 1980.  Additionally, the first clinical evidence of record of a seizure disorder is in 1989.  

With respect to the etiology of the Veteran's seizure disorder, a March 2007 private treatment record shows that the examiner assessed the Veteran as having a seizure disorder that was secondary to head trauma or Agent Orange exposure.  Likewise, an April 2010 private treatment record shows that the examiner indicated that the Veteran's generalized convulsive epilepsy, without mention of intractable seizures, was most likely secondary to head trauma when he was in war in 1967.  However, a January 2009 VA examination report shows that the examiner, after an examination of the Veteran and a review of the Veteran's claims file, opined that it was less likely as not that the Veteran's seizure disorder was caused by or a result of a service-connected disability or in-service head trauma.  The rationale for his conclusion was that although the Veteran may have had a minor closed head injury, it did not result in a documented loss of consciousness and that the Veteran did not have a seizure for 13 plus years until the age of 40.  The examiner further indicated that he could not say without pure speculation where the Veteran's seizures came from, but he could say that "it is as least likely as not" due to his three closed head injuries due to the period of time that had elapsed post injury.

The Board notes that in cases such as this where there are conflicting statements from medical professionals regarding the etiology of the Veteran's seizure disorder, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In weighing the probative value of the evidence, the Board notes that the March 2007 and April 2010 private examiners, unlike the January 2009 VA examiner, failed to provide any clinical rationale to support their opinions.  The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and that a medical opinion is inadequate when unsupported by clinical evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the Veteran's current seizure disorder is related to service, to include in-service head trauma and/or his service-connected shell fragment wound to the forehead, the Board finds that the January 2009 VA examination report provides more supporting clinical data and rationale against an etiological relationship than the private March 2007 and April 2010 opinions in support of such a relationship, and thus has more probative value.  

While it may be argued that the articulation of the January 2009 VA examiner's opinion may be deemed somewhat confusing, the Board finds that the opinion is definite, when read as a whole, and in conjunction with the supporting rationale.  The examiner's inability to identify the cause of the Veteran's seizures is not prejudicial to the Veteran as the Board's jurisdiction is limited only to a determination as to whether the evidence is in equipoise or supports a finding as to a relationship between the Veteran's current disability and service, or service-connected disability.  The January 2009 VA examiner's opinion is definite and probative as to the matter within the Board's jurisdiction.

In view of the foregoing, the Board concludes that the preponderance of the evidence does not establish that the Veteran's current seizure disorder was caused or aggravated by any incident of the Veteran's service, including in-service head trauma or service-connected shell fragment wound to the forehead.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a seizure disorder, to include as due to Agent Orange exposure and/or his service-connected shell fragment wound to the forehead disability.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.


ORDER

Entitlement to service connection for a seizure disorder, to include as secondary to a  service-connected shell fragment wound to forehead disability and/or Agent Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


